Citation Nr: 1546006	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether or not the appellant can be recognized as a proper claimant for dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  The Veteran died in 1985.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in August 1985; the death certificate lists the cause of death as ventricular fibrillation.  The death certificate indicates the Veteran was divorced at the time of his death. 

2.  At the time of the Veteran's death, he was service connected for a left shoulder disability rated at 10 percent disabling from December 21, 1969 and a non-compensable right shoulder scar from December 21, 1969.  

3.  The appellant is the Veteran's daughter.

4.  The appellant, who was born in 1974, attained the age of 18 in September 1992.

5.  There is no competent credible evidence of record that before attaining the age of eighteen years, the appellant became permanently incapable of self-support.





CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310 are not met.  38 U.S.C.A. §  1310 (West 2014), 38 C.F.R. §§ 3.3, 3.22, 3.57, 3.102, 3.159, 3.1000(d)(2) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet.App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet.App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Legal Criteria

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356 (2015). 

The principal factors for consideration are: 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. §3.356.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014).

Analysis

The appellant was born in 1974 and attained the age of 18 in September 1992.  The appellant asserts that she is the daughter of the Veteran and there is no evidence to the contrary.

Initially, the Board notes that the appellant is older than 18, having attained that age more than two decades ago.  (She is also older than 23 years of age, the age limit for receiving benefits based on pursuing a course of instruction at an approved educational institution.)  The record reflects that the appellant is married.  Id.  The appellant has not made any contentions, and there is no medical evidence of record, that she was permanently incapable of self-support by reason of physical or mental defect, prior to attaining the age of 18.  As noted above, the term "child" for VA benefit purposes is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support.  

The Board finds that the preponderance of the evidence is against a finding that the appellant is under the age of 18, under the age of 23 and pursuing a course of education or training, or that she became permanently incapable of self support by reason of physical or mental defect prior to age eighteen; thus, the appellant is not entitled to VA death benefits, to include dependency and indemnity compensation, and service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 and 38 C.F.R. § 3.57.  

The appellant argues that she was a 10-year-old child at the time of her father's death in 1985 and her grandfather, W.T., filed a claim for burial benefits and any accrued benefits following the Veteran's death in December 1985.  (See Notice of Disagreement; see also June 2014 lay statement from W.T.)  W.T., in support of the appellant, argues that he "was not informed at that time to file any forms for surviving children," but that he did indicate on the Application for Burial Benefits and the Application for Accrued Amounts due to a Deceased Beneficiary that the Veteran had a surviving child under the age of 18.  Id.  W.T. further argues that as a child, the appellant "had no knowledge on what to do at the time of her father's death." Id.  In essence, the appellant contends that an application for DIC benefits has been pending since 1985 and she was a proper claimant at that time.  

The Board acknowledges the arguments of the appellant and W.T.  However, the boxes to indicate a surviving spouse, surviving parents, surviving siblings, and surviving children on the application for accrued benefits are for the purpose of issuing payment of any benefits and determining the order in which such benefits are paid.  As noted on the back of VA From 21-601 (April 1977), the very form W.T. completed in November 1985, "This application is to be used ONLY by the person who bore the expense of last sickness and burial of a deceased beneficiary of the Veterans Administration in filing claim for any amount due and unpaid the deceased beneficiary at the time of death."  The form continues, "Under this law any accrued benefits due and unpaid at the time of death of a beneficiary of the Veterans Administration will be paid in the following order of preference..."  The form explains the order as spouse, children, and then dependent parents.  The Veteran did not have any accrued benefits at the time of his death, and no claim for service connection for cause of death or DIC was made on behalf of the appellant in 1985 or prior to her obtaining the age of 23.   

The law is dispositive, and this claim must be denied for lack of legal merit. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  The Board sympathizes with the appellant's circumstances, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

The appellant's claim for DIC is dismissed based on ineligibility.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


